MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                         FILED
this Memorandum Decision shall not be                               Oct 17 2016, 8:26 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Warren Parks                                             Gregory F. Zoeller
Pendleton, Indiana                                       Attorney General of Indiana

                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Warren Parks,                                            October 17, 2016
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         89A04-1605-PC-1114
        v.                                               Appeal from the Wayne Superior
                                                         Court
State of Indiana,                                        The Honorable Gregory A. Horn,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         89D02-1207-PC-6



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 89A04-1605-PC-1114 | October 17, 2016      Page 1 of 6
                                             Case Summary
[1]   Warren Parks appeals the trial court’s denial of his habeas corpus petition and

      the denial of his motion for relief from judgment. We affirm.


                                                     Issue
[2]   Parks raises one issue, which we restate as whether the trial court properly

      denied his habeas corpus petition and his motion for relief from judgment, in

      which Parks argued the trial court lacked subject matter jurisdiction.


                                                     Facts
[3]   In 2011, the State charged Parks with Class B felony unlawful possession of a

      firearm by a serious violent felon and alleged that he was an habitual offender.

      A jury found Parks guilty of the Class B felony, and Parks admitted that he was

      an habitual offender. The trial court sentenced Parks to fifteen years, enhanced

      by an additional fifteen years for his habitual offender status. Parks appealed

      his conviction, arguing that he did not make a clear and unequivocal request to

      represent himself and that his sentence was inappropriate. We affirmed, and

      our supreme court denied transfer. See Parks v. State, No. 89A01-1111-CR-515

      (Ind. Ct. App. May 18, 2012), trans. denied.


[4]   Parks then filed a petition for post-conviction relief. In that petition, Parks

      argued that his appellate counsel was ineffective and that the trial court did not

      have subject matter jurisdiction over his underlying criminal proceedings and

      his post-conviction proceedings. We noted that “Parks appears to argue that

      because the State failed to produce a copy of the Indiana Constitution signed by
      Court of Appeals of Indiana | Memorandum Decision 89A04-1605-PC-1114 | October 17, 2016   Page 2 of 6
      Parks himself, the trial court lacked subject matter jurisdiction over him.” Parks

      v. State, No. 89A01-1308-PC-351, slip op. at 3 (Ind. Ct. App. July 30, 2014),

      trans. denied. We affirmed the denial of the petition for post-conviction relief,

      concluding that “[t]he Wayne Superior Court had subject matter jurisdiction

      over the criminal charges and subsequent post-conviction proceedings.” Id.

      Our supreme court then denied transfer.


[5]   On April 17, 2016, Parks filed a habeas corpus petition. Parks argued that the

      trial court was “without subject matter jurisdiction to pass any judgment

      because the statute did not make this a crime [sic] it only increased the

      punishment for a crime.” App. p. 15. Parks also argued that a person may not

      be sentenced as an habitual offender if all the felonies relied upon are Class D

      felonies. Finally, Parks argued that his prior Ohio robbery conviction was

      defective and void. On April 19, 2016, the trial court denied his petition as

      follows:

              Such Petition is allegedly filed by one Warren Parks as
              Beneficiary for the Petitioner, Warren Parks. The Court can
              simply find no basis under the law whatsoever for a “beneficiary”
              to file a petition for a writ of habeas corpus for another person.
              Therefore, such alleged “beneficiary” has no standing to file a
              Petition For Writ of Habeas Corpus.


              The basis upon which the Petition is filed is that this court lacked
              subject matter jurisdiction to hear the criminal action against
              Warren Park. Such claim was the basis for Parks’ appeal before
              the Indiana Court of Appeals in Cause No. 89A01-1308-PC-351
              decided on July 30, 2014. There, the Court of Appeals ruled that
              “[T]he Wayne Superior Court had subject matter jurisdiction

      Court of Appeals of Indiana | Memorandum Decision 89A04-1605-PC-1114 | October 17, 2016   Page 3 of 6
              over the criminal charges and subsequent post-conviction
              proceedings.” The issue of subject matter jurisdiction has already
              been determined and, therefore, cannot be re-litigated.


      App. p. 13.


[6]   On April 28, 2016, Parks filed a motion for relief from judgment pursuant to

      Indiana Trial Rule 60(B), arguing that the trial court’s denial of his habeas

      corpus petition relief was improper. The trial court found that the motion for

      relief from judgment was “wholly without merit” and denied the motion. Id. at

      4. Parks now appeals.


                                                  Analysis
[7]   We begin by noting that it is unclear whether Parks is appealing the denial of

      his habeas corpus petition or the denial of his motion for relief from judgment

      under Trial Rule 60(b). His notice of appeal, which was filed on May 13, 2016,

      states that he is appealing from the denial of the motion for relief from

      judgment, but he attached both orders to the notice of appeal. His appellant’s

      brief seems to address only the denial of the motion for relief from judgment,

      but his reply brief addresses both orders. Despite Parks’s lack of cogent

      argument, we will address the trial court’s denial of both motions. See Ind.

      Appellate Rule 46(A)(8).


[8]   Both motions concern Parks’s contention that the trial court did not have

      subject matter jurisdiction. “The doctrine of res judicata bars litigating a claim

      after a final judgment has been rendered in a prior action involving the same


      Court of Appeals of Indiana | Memorandum Decision 89A04-1605-PC-1114 | October 17, 2016   Page 4 of 6
       claim between the same parties or their privies.” Love v. State, 22 N.E.3d 663,

       664 (Ind. Ct. App. 2014), trans. denied. “The principle behind the doctrine is the

       prevention of repetitive litigation of the same dispute.” Id. Parks argued in his

       petition for post-conviction relief that the trial court did not have subject matter

       jurisdiction, and we rejected that argument. Parks is barred from raising the

       issue again.


[9]    Parks argues that he previously argued personal jurisdiction and that he is not

       arguing subject matter jurisdiction. To the extent that his argument is different,

       we conclude that it is waived. Parks cites no relevant authority and fails to

       make a cogent argument. See Zavodnik v. Harper, 17 N.E.3d 259, 264 (Ind.

       2014) (waiving a claim because the appellant failed to support it with cogent

       argument or citation to relevant authority).


[10]   Waiver notwithstanding, on appeal, Parks seems to argue that the trial court did

       not have subject matter jurisdiction to enter the conviction. “One is entitled to

       habeas corpus only if he is entitled to his immediate release from unlawful

       custody.” Love, 22 N.E.3d at 664. “[A] petitioner may not file a writ of habeas

       corpus to attack his conviction or sentence.” Id. Parks’s argument in his

       habeas corpus petition is clearly an impermissible attack on his conviction.

       Further, the argument in his motion for relief from judgment is merely a repeat

       of the argument in his habeas corpus petition. We conclude that the trial court

       properly rejected the subject matter jurisdiction argument. The trial court

       properly denied Parks’s habeas corpus petition and motion for relief from

       judgment.

       Court of Appeals of Indiana | Memorandum Decision 89A04-1605-PC-1114 | October 17, 2016   Page 5 of 6
                                                 Conclusion
[11]   The trial court properly denied Parks’s habeas corpus petition and motion for

       relief from judgment. We affirm.


[12]   Affirmed.

       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 89A04-1605-PC-1114 | October 17, 2016   Page 6 of 6